 

Exhibit 10.1

 

AMENDMENT NO. 3 TO RECEIVABLES PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 3 TO RECEIVABLES PURCHASE AGREEMENT, dated as of December 10,
2004 (this “Amendment”), is by and among Convergys Funding Corporation (the
“Seller”), Convergys Corporation, as initial servicer (the “Servicer”), Falcon
Asset Securitization Corporation (“Falcon”), Fifth Third Bank, an Ohio banking
corporation (“Fifth Third”), and JPMorgan Chase Bank, N.A., as successor by
merger to Bank One, NA, a national banking association having its main office in
Chicago, Illinois, as successor by merger to Bank One, Michigan (together with
Fifth Third and Falcon, the “Purchasers”), and as “Falcon Agent” and
“Administrative Agent”.

 

W I T N E S S E T H :

 

WHEREAS, the Seller, the Servicer, the Purchasers, the Falcon Agent and the
Administrative Agent are parties to that certain Amended and Restated
Receivables Purchase Agreement dated as of November 20, 2003 (as heretofore
amended, the “Agreement”); and

 

WHEREAS, the parties wish to amend the Agreement as hereinafter forth;

 

NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:

 

1. Defined Terms. Capitalized terms used herein and not otherwise defined shall
have their meanings as attributed to such terms in the Agreement.

 

2. Amendments.

 

2.1. All references in the Agreement to “Bank One, NA” and “Bank One” are hereby
replaced with “JPMorgan Chase Bank, N. A.” and “JPMorgan Chase,” respectively.

 

2.2. Section 9.1(f)(iii) of the Agreement is hereby amended to delete “8.00%”
where it appears and substitute in lieu thereof “6.00%.”

 

2.3. Sections 13.1 through 13.5 of the Agreement are hereby deleted in their
entirety and replaced with “[Intentionally deleted]”, all references to “Section
13.1” or “Section 13.5” are hereby replaced with “a Funding Agreement” and all
references to “Section 13.6” are hereby replaced with “Section 13.1”.

 

2.4. The following definitions in the Agreement are hereby deleted in their
entirety:

 

Acquisition Amount

Adjusted Liquidity Price

Defaulting Financial Institution

Falcon Residual

 



--------------------------------------------------------------------------------

Falcon Transfer Price

Falcon Transfer Price Deficit

Falcon Transfer Price Reduction

Non-Defaulting Financial Institution

Non-Renewing Financial Institution

Reduction Percentage

Terminating Financial Institution

 

2.5. The definitions in the Agreement of the following terms are hereby amended
and restated in their entirety to read, respectively, as follows:

 

“Concentration Limit” means, at any time:

 

(i) for the United States Postal Service, an amount equal to 25% of the Dollar
Loss Reserve Floor; and

 

(ii) for any other Obligor and its Affiliates, considered as if they were one
and the same Obligor, an amount equal to 25% of the Dollar Loss Reserve Floor,
or such other amount (a “Special Concentration Limit”) for such Obligor and its
Affiliates as may be designated by the Falcon Agent and Fifth Third from time to
time; provided that any Agent, the Required Financial Institutions or Fifth
Third may, upon not less than three Business Days’ notice to Seller, cancel any
Special Concentration Limit.

 

“Defaulted Receivable” means a Receivable (i) which has been written off
Seller’s books as uncollectible in the month of determination prior to becoming
91 days past the original due date therefor, or (ii) as to which any payment, or
part thereof, remains unpaid for 91-120 days from the original due date for such
payment.

 

“Eligible Receivable” means, at any time, a Receivable:

 

(i) the Obligor of which is not (1) an Affiliate of any of the parties hereto,
or (2) the United States of America, any State of the United States of America,
the District of Columbia or any governmental subdivision or agency of any of the
foregoing (other than the United States Postal Service),

 

(ii) the Obligor of which is not the Obligor of (A) any Charged-Off Receivable
(other than as described in clause (v) of the definition of Charge-Off
Receivable) or (B) Receivables more than 25% of which are Delinquent
Receivables; provided, however, that there will be excluded from Delinquent
Receivables for purposes of this clause (ii) Receivables owing from the 4
largest Obligors which are more than 60 days past the original Invoice date
therefor solely because of a bona fide dispute, as determined by the Servicer
with the consent of the Falcon Agent and Fifth Third,

 

(iii) which is not a Charged-Off Receivable, a Defaulted Receivable or a
Delinquent Receivable,

 

2



--------------------------------------------------------------------------------

(iv) which by its terms is due and payable within 60 days of the original
billing date therefor and has not had its payment terms extended,

 

(v) which is either evidenced by an Invoice in substantially the form of one of
the form contracts set forth on Exhibit IX hereto or otherwise approved by the
Falcon Agent and Fifth Third in writing, or if such Receivables is an Unbilled
Receivable, has not been booked as an asset of the applicable Originator
(without giving effect to any sale under the Transaction Documents) for more
than 30 days,

 

(vi) which arises under a Contract: (A) which by its terms or by virtue of
Section 9-404, 9-405 or 9-406 of the UCC, does not require the Obligor under
such Contract to consent to the transfer, sale or assignment of the rights to
payment thereunder, (B) which, in the case of Contracts with the five largest
Obligors of either Originator, does not contain a confidentiality provision that
purports to restrict the ability of any Purchaser to exercise its rights under
this Agreement, including, without limitation, its right to review the
applicable Invoice and the billing provisions of such Contract unless such
confidentiality provision has been waived, and (C) which, together with such
Receivable, is in full force and effect and constitutes the legal, valid and
binding obligation of the related Obligor enforceable against such Obligor in
accordance with its terms,

 

(vii) which arises under a Contract and, unless such Receivable is an Unbilled
Receivable, under an Invoice, that contains an obligation to pay a specified sum
of money, contingent only upon the sale of goods or the provision of services by
the applicable Originator,

 

(viii) which, together with each Contract and Invoice related thereto, does not
contravene any law, rule or regulation applicable thereto (including, without
limitation, any law, rule and regulation relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy),

 

(ix) which satisfies all applicable requirements of the applicable Credit and
Collection Policy and was generated in the ordinary course of the applicable
Originator’s business,

 

(x) which, if such Receivable is an Installment Receivable, relates to services
which have been fully performed and, if applicable, to goods which have been
sold and fully shipped, provided that the aggregate Outstanding Balance of all
Installment Receivables included as Eligible Receivables shall not exceed 2.5%
of the aggregate Outstanding Balance of all Receivable or 0% thereof at any time
while any one or more of Convergys Corporation’s senior unsecured long term debt
ratings is less than BBB-from S&P or Fitch or Baa3 from Moody’s,

 

(xi) which arises solely from the sale of goods, the license of proprietary
software or the provision of services to the related Obligor by an Originator,
and not by any other Person (in whole or in part),

 

3



--------------------------------------------------------------------------------

(xii) as to which the Falcon Agent or Fifth Third has not notified Seller that
the Falcon Agent or Fifth Third has determined that such Receivable or class of
Receivables is not acceptable as an Eligible Receivable, including, without
limitation, because such Receivable arises under a Contract or an Invoice that
is not acceptable to the Falcon Agent or Fifth Third, and

 

(xiii) which is not subject to any right of rescission or offset, any
counterclaim or other defense (including defenses arising out of violations of
usury laws) of the applicable Obligor against the applicable Originator, or any
other Adverse Claim, and the Obligor thereon holds no right as against such
Originator to cause such Originator to repurchase goods the sale of which gave
rise to such receivable (except with respect to sale discounts effected pursuant
to the Contract or Invoice, or defective goods returned in accordance with the
terms of the Contract); provided, however, that amounts owed to AT&T for
telephone, internet and related services shall not be deemed an impermissible
right of offset for purposes of this clause (xiii);

 

provided, however, that there shall be excluded from “Eligible Receivables” (A)
(1) the greater of (i) $15,000,000 and (ii) the portion of any Receivable as to
which a reserve has been taken or a contra account has been established in any
general ledger account (including but not limited to account numbers
105202,105203, and 206124) related to accruals established for reasons related
to contract negotiations and errors and omissions and (2) the portion of any
Receivable as to which a Bonus Credit has been awarded (other than as
specifically listed in clause (A)(1) of this proviso), and (B) an amount equal
to payments received from Obligors which have not yet been identified to
particular Invoices.

 

“Funding Agreement” means any agreement or instrument executed by any Funding
Source with or for the benefit of Falcon or Fifth Third including, without
limitation, that certain Asset Purchase Agreement dated as of December 19, 2004
by and among Falcon, JPMorgan Chase Bank, N.A. and the Falcon Agent, as the same
may be amended, restated or otherwise modified from time to time.

 

“Liquidity Termination Date” means December 18, 2005.

 

“Loss Ratio” means, on any date of determination, the highest three-month
rolling average Default Ratio over the 12-month period then most recently ended.

 

4



--------------------------------------------------------------------------------

“Loss Reserve” means, on any date, an amount equal to the greater of (i) the
Dollar Loss Reserve Floor, and (ii) the amount determined pursuant to the
following formula:

 

2 x LR x LHR x NRB where: LR    =    the Loss Ratio; LHR    =    The Loss
Horizon Ratio; and NRB    =    The Net Receivable Balance as of the last day of
the month then most recently ended

 

2.6. The following new definition is hereby inserted in Exhibit I of the
Agreement in its appropriate alphabetical order:

 

“Dollar Loss Reserve Floor” means, on any date of determination, (a) the Loss
Reserve Floor as of the last day of the month most recently ended multiplied by
(b) the Net Receivables Balance as of the last day of the month most recently
ended.

 

“Loss Reserve Floor” means 22.5%.

 

3. Absence of Amortization Event or Potential Amortization Event. In order to
induce the Falcon Agent, the Administrative Agent and the Purchasers to enter
into this Amendment, the Seller hereby represents and warrants to the Falcon
Agent, the Administrative Agent and the Purchasers that, both before and after
giving effect to the amendments contained in Section 2 hereof, no Amortization
Event or Potential Amortization Event exists and is continuing as of the
Effective Date (as defined in Section 4 below).

 

4. Effective Date. This Amendment shall become effective as of the date first
above written (the “Effective Date”) upon receipt by the Administrative Agent of
(a) counterparts hereof duly executed by each of the parties hereto, (b)
counterparts of that certain Asset Purchase Agreement dated as of December 19,
2004 by and among Falcon, JPMorgan Chase Bank, N.A. and the Falcon Agent, and
(c) amended and restated Fee Letters duly executed by the parties thereto.

 

5. Ratification. Except as expressly modified hereby, the Agreement, as amended
hereby, is hereby ratified, approved and confirmed in all respects.

 

6. Reference to Agreement. From and after the Effective Date hereof, each
reference in the Agreement to “this Agreement” or to “hereof”, “hereunder” or
words of like import, and all references to the Agreement in any and all
agreements, instruments, documents, notes, certificates and other writings of
every kind and nature shall be deemed to mean the Agreement as amended by this
Amendment.

 

7. Costs and Expenses. The Seller agrees to pay all costs, fees, and out-of-
pocket expenses (including reasonable attorneys’ fees and time charges of
attorneys for the Administrative Agent, the Falcon Agent and the Purchasers)
incurred in connection with the preparation, execution and delivery of this
Amendment.

 

8. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF OHIO.

 

5



--------------------------------------------------------------------------------

9. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

<Signature pages follow>

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Seller, the Servicer, the Purchasers, the Falcon and the
Administrative Agent have executed this Amendment as of the date first above
written.

 

CONVERGYS FUNDING CORPORATION

By:

 

/s/ Timothy M. Wesolowski

Name:

 

Timothy M. Wesolowski

Title:

 

Secretary and Treasurer

CONVERGYS CORPORATION

By:

 

/s/ Timothy M. Wesolowski

Name:

 

Timothy M. Wesolowski

Title:

 

Vice President and Treasurer

 

7



--------------------------------------------------------------------------------

FIFTH THIRD BANK, AS A PURCHASER

By:

 

/s/ Robert O. Finley

Name:

 

Robert O. Finley

Title:

 

Vice President

 

8



--------------------------------------------------------------------------------

FALCON ASSET SECURITIZATION CORPORATION, AS A PURCHASER By:  

/s/ Sherri Gerner

Name:

 

Sherri Gerner

Title:

 

Authorized Signer

JPMORGAN CHASE BANK N.A., INDIVIDUALLY, AS FALCON AGENT AND AS ADMINISTRATIVE
AGENT By:  

/s/ Sherri Gerner

Name:

 

Sherri Gerner

Title:

 

Vice President

 

9